El Juez Asociado Señor Aldrey,
emitió, la opinión del tribunal.
El peticionario nos pide que libremos un auto de mandamus ordenando al Gobernador de esta Isla que lo nom-bre miembro de la Junta Insular de Elecciones y con tal fin alega substancialmente lo siguiente: que es mayor de veintiún años, ciudadano de Puerto Rico y vecino de esta ciudad: que la Junta Insular de Elecciones es permanente *2;y está compuesta por tres miembros nombrados por el Go-bernador de esta Isla, dos de ellos a propuesta de los orga-nismos directivos centrales de los dos partidos políticos principales de la Isla: que el número de votos obtenido en las últimas elecciones generales de noviembre de 1924 por el Partido Socialista para su candidato a Comisionado en los Estados Unidos lo lia convertido en uno de los dos par-tidos políticos principales, dejando de tener ese carácter el Partido Republicano Puertorriqueño, por cuyo motivo el puesto que el representante de este partido ocupaba en la Junta Insular de Elecciones está vacante: que después del resultado de las elecciones el organismo directivo central del Partido Socialista propuso al Gobernador al peticiona-rio para que lo nombrase miembro de la Junta Insular de Elecciones en representación de dicho partido y que el Go-bernador se ha negado a nombrarlo para dicho cargo, sin que ninguna de las razones expuestas, para su negativa se re-fieran a objeción alguna contra el candidato propuesto ni contra sus condiciones legales, intelectuales, morales ni fí-sicas.
Sin librar el auto solicitado convocamos a las partes para ser oídas sobre la procedencia o improcedencia de la solicitud, habiendo alegado el demandado en esa compare-cencia que la solicitud no aduce hechos suficientes para con-ceder el remedio solicitado, y concedimos a las partes tiempo para presentar alegatos escritos sobre esa cuestión. Por consiguiente, en vista de la excepción previa alegada por el demandado la cuestión a resolver es si tomando como cier-tos los hechos alegados por el peticionario ellos son suficien-tes para que ordenemos al Gobernador que lo nombre para dicho cargo.
 Para que pueda librarse un auto de mandamus es necesario que la persona contra quien se dirija tenga un deber ministerial impuesto por la ley de ejecutar el acto cuyo cum-plimiento se le exige, pues si no es así y tiene algunas dis-creción para ejecutar el acto o en la manera de ejecutarlo, *3entonces no debe librarse el auto de mandamus, según he-mos declarado en los casos de Zavala v. Consejo Ejecutivo, 9 D.P.R. 211, y de Negrón v. Superintendente de Elecciones, 11 D.P.R. 366. Por esto es conveniente dejar establecido, como se dice en 18 Ruling Case Law, p. 116, y en 38 Corpus Juris, p. 598, que frecuente y universalmente se ha recono-cido que el mandamus sólo es procedente para hacer cumplir un deber o un acto ministerial: que en este sentido un de-ber ministerial puede ser definido brevemente como un de-ber impuesto por la ley que no permite discreción en su ejer-cicio sino que es mandatorio e imperativo: que la distin-ción entre actos meramente ministeriales y judiciales y otros actos oficiales es que cuando la ley prescribe y define el deber que debe ser cumplido con tal precisión y certeza que nada deja al ejercicio de la discreción o juicio, el acto es ministerial; pero cuando el acto que debe ser cumplido en-vuelve el ejercicio de discreción o juicio, no es considerado meramente ministerial. También queremos decir que para que pueda librarse un auto de mandamus es necesario que exista un claro derecho legal a compeler la ejecución del acto o deber que se reclama, 38 Corpus Juris 582, pues aun-que se libre un auto condicional ha de disponer que el de-mandado ejecute el acto que se le ordena a menos que de-muestre razones suficientes para no ejecutarlo. Por esto el derecho reclamado debe ser claro pues el libramiento del auto significa que el tribunal entiende que el peticionario tiene el derecho que reclama y que el demandado tiene ■ el deber ministerial de realizar el acto que se le ordena, si no demuestra razones suficientes para dejar de ejecutar lo que se le manda.
Sentado lo que precede examinaremos si los hechos de la petición en este caso son suficientes para decidir que debe librarse el auto de mandamus pedido.
La ley dispone la existencia de una Junta. Insular de Elec-ciones permanente compuesta de tres miembros, dos de los cuales serán representantes de los dos partidos políticos prin-*4cipales de la isla y cayos nombramientos deberán ser hechos por el Gobernador a propuesta de los organismos directivos centrales de los respectivos partidos políticos principales, por lo que la cuestión principal envuelta en este caso es si siendo el Partido Socialista uno de los dos partidos políticos principales después de las últimas elecciones, como alega la petición, y si habiendo propuesto dicho partido al peticio-nario para representarlo en dicha junta, el Gobernador tiene el deber ministerial de nombrar al único candidato que le ha sido propuesto o si ese deber es discrecional.
Aunque el peticionario sostiene que por haber sido pro-puesto por el Partido Socialista el Gobernador tiene el deber ministerial de nombrarlo, sin embargo, no parece estar se-guro de su afirmación pues al alegar que ninguna de las ra-zones expuestas por el Gobernador para no hacer su nom-bramiento se refieren a sus condiciones legales, físicas, mora-les ni intelectuales, admite tácitamente que si existiera alguna de esas razones no estaría obligado a nombrarlo. Y así es en efecto, pues la única limitación impuesta por la ley al Go-bernador es que la persona que nombre debe ser propuesta por el partido correspondiente y no podemos creer que la in-tención de la legislatura fue que el Gobernador tuviera que autorizar con su firma el nombramiento de cualquier persona, que se le proponga para formar parte del organismo oficial Junta Insular de Elecciones, cualesquiera que sean las con-diciones legales, morales, físicas, intelectuales o de cualquiera otra índole de la persona propuesta. Y de la alegación dicha puede deducirse también que el Gobernador tiene para, no hacer el nombramiento alguna objeción distinta de las ex-puestas en la petición que no se ha mencionado en ella y que-tal vez sea suficiente para su negativa.
Al' reconocer la ley a los dos partidos políticos princi-cipales el derecho de tener un representante en la Junta Insular de Elecciones nombrado por el Gobernador ha facul-tado a esos partidos para proponer esa persona pero no para nombrarla, y de sostenerse la teoría del peticionario no se-*5ría el Gobernador quien hiciera el nombramiento sino los partidos políticos y el Gobernador quedaría convertido en un autómata cuya única misión en este caso sería poner su firma ineludiblemente al nombramiento de la persona pro-puesta por los partidos políticos. Cuando la ley ha querido conferir a los ^partidos políticos el derecho de nombrar a sus representantes para funcionarios oficiales lo ha decla-rado expresamente, como lo hizo al disponer que cada uno de los dos partidos principales nombrase una persona de las tres que han de formar la Junta Local de Elecciones en cada municipio. Sección 13 de la Ley No. 79 de 1919, que'f-ué en-mendada en 1923 (p. 563) y 1924, (p. 5.)
Para la Junta Insular de Elecciones la ley no ha confe-rido a los dos partidos políticos principales el derecho de nombrar la persona que ha de representarlos en ella sino el de proponer la persona al. Gobernador para su nombra-miento ; y proponer, de donde se deriva la palabra propuesta, es según el Diccionario de la Academia Española, “mani-festar con razones una cosa para conocimiento de uno o para inducirle a adoptarla”. “Consultar o presentar a uno para un empleo o beneficio.” La frase “a propuesta” usada en,el texto castellano de la ley se consigna en la edición in-glesa de ella con la de “on recommendation,” que es aún más explícita y clara en su significado, por lo que los partidos po-líticos tienen sólo el derecho de proponer, de recomendar sus candidatos, derecho que recíprocamente confiere al Go-bernador el de no aceptar la propuesta o recomendación y por tanto el de no ser compelido a aceptar y nombrar nece-sariamente a la persona propuesta y de solicitar que los or-ganismos directivos centrales de los partidos le propongan otra persona que a su juicio pueda ser nombrada por él. La facultad de nombrar a propuesta o por recomendación de otro envuelve en sí la discreción de nombrar o nó a la persona propuesta o recomendada. Claro está que esa facultad, que se reconoce al Gobernador en este caso, es para ser ejer-citada dentro de límites razonables, y que si de ella, se *6abusara procedería el auto de mandamus. Por ejemplo, el Gobernador, según liemos dicho, no podría nombrar a persona alguna que no fuera propuesta por el partido y tendrá que escoger un nombre de entre los propuestos si no existen razones válidas para rechazarlos a todos. De la solicitud presentada no se desprende abuso alguno de> discreción por parte del Gobernador al dejar de nombrar al peticionario.
Las otras razones de oposición del demandado a la pe-tición son secundarias a la que hemos considerado y por eso no las tratamos.
En el caso de Piovanetti v. Pas y otros, 28 D. P. R. 537, citado con aprobación en el de Torres v. Asamblea Municipal de Guánica, 33 D. P. R. 349, resolvimos que según la ley en-tonces vigente las asambleas municipales estaban obligadas a cubrir las vacantes que ocurrían en su seno con la persona que le propusiera el organismo directivo local del partido que eligió el miembro cuya vacante haya de cubrirse, sin poder pedir que se propusiera más de una persona y sin tener el derecho de elección: pero esa decisión no es aplica-ble al caso presente porque, como entonces dijimos, no po-día quedar a merced del partido contrario en la asamblea municipal la elección de la persona que había de represen-tar en ella al otro partido de la minoría, mientras que en el caso presente no es el partido contrario el que con sus ideas e intereses opuestos al otro ha de hacer el nombra-miento sino el Gobernador de la isla en quien no podemos suponer tales intereses.
Por las razones expuestas la solicitud de mandamus debe ser negada.
El Juez Asociado Sr. Franco Soto disintió.